NO. 12-22-00142-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CANDI SCOTT, INDIVIDUALLY AND                    §      APPEAL FROM THE 294TH
ON BEHALF OF THE ESTATE OF
L. W. S. AND JOHN SCOTT,
APPELLANTS
                                                 §      JUDICIAL DISTRICT COURT
V.

LARRY TEEL AND LISA TEEL,
APPELLEES                                        §      VAN ZANDT COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
       On June 6, 2022, the Clerk of this Court notified Appellants, Candi Scott, Individually
and on Behalf of the Estate of L.W.S. and John Scott, that the filing fee in this appeal is due.
Appellants were informed that failure to remit the filing fee on or before June 16, would result in
the Court’s taking appropriate action, including dismissal of the case without further notice. See
TEX. R. APP. P. 42.3(c). The date for remitting the filing fee passed, and Appellants have not
responded to this Court’s notice, paid the filing fee, or otherwise shown that they are excused
from paying the fee. 1
         Because Appellants failed, after notice, to comply with Rule 5, the appeal is dismissed. 2
See TEX. R. APP. P. 42.3(c).
Opinion delivered June 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
           The case information sheet from the Van Zandt County District Clerk’s Office reflects that Appellants
have not been declared indigent.
         2
             We also note that Appellants have not filed the required docketing statement.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2022


                                         NO. 12-22-00142-CV


                    CANDI SCOTT, INDIVIDUALLY AND ON BEHALF
                     OF THE ESTATE OF L. W. S. AND JOHN SCOTT,
                                     Appellants
                                        V.
                            LARRY TEEL AND LISA TEEL,
                                     Appellees


                                Appeal from the 294th District Court
                        of Van Zandt County, Texas (Tr.Ct.No. 20-00058A)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.